The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 26, 2022

                                2022COA55

No. 18CA1409, People v. Montoya — DUI; Regulation of
Vehicles and Traffic — Alcohol and Drug Offenses — Expressed
Consent for the Taking of Blood, Breath, Urine, or Saliva —
Refusal; Evidence — Remainder of or Related Writings or
Recorded Statements

     In the context of a driving under the influence (DUI)

prosecution, the division confronts two issues of first impression.

First, what constitutes a defendant’s refusal to take a blood test

under the Colorado Expressed Consent Statute, section 42-4-

1301.1(2)(a), C.R.S. 2021, when the district court is asked to make

a pretrial evidentiary ruling? The division concludes that a finding

of refusal by a district court must be based on the law of refusal

that has developed in the context of administrative proceedings

revoking an individual’s driver’s license due to a refusal to take a

chemical test.
     Second, what evidence of refusal should be presented to a jury

when the prosecution seeks to use a statement made by the

defendant but the defendant disputes refusal? The division

concludes that, in such a situation, the entire circumstances

surrounding the defendant’s statements made during the test-

taking must be presented to the jury under the rule of

completeness, CRE 106.

     The special concurrence would reach the same result but

writes separately to call attention to whether a so-called Cox jury

instruction, see Cox v. People, 735 P.2d 153 (Colo. 1987), should be

provided at all in DUI prosecutions, but especially where, as here

on remand, the issue of refusal is disputed.
COLORADO COURT OF APPEALS                                         2022COA55


Court of Appeals No. 18CA1409
Arapahoe County District Court No. 17CR445
Honorable Phillip L. Douglass, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Glen Gary Montoya,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division VI
                         Opinion by JUDGE JOHNSON
                               Fox, J., concurs
                         Welling, J., specially concurs

                           Announced May 26, 2022


Philip J. Weiser, Attorney General, Brenna A. Brackett, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Mackenzie Shields, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    We are presented with two issues of first impression in the

 context of the Colorado Expressed Consent Statute, section 42-4-

 1301.1(2)(a), C.R.S. 2021: First, when the district court is asked to

 make a pretrial evidentiary ruling on whether a defendant refused

 to take a blood test, what constitutes refusal in the context of a

 driving under the influence (DUI) prosecution? And second, what

 evidence of refusal should be presented to a jury when the

 prosecution seeks to use a defendant’s statement but the defendant

 disputes refusal?

¶2    On the first issue, we conclude that if the district court makes

 a pretrial finding of refusal for evidentiary purposes, the ruling

 must be based on the law of refusal that has developed in the

 context of administrative proceedings revoking an individual’s

 driver’s license due to refusal to take a chemical test. As to the

 second issue, if the prosecutor seeks to use as evidence a

 defendant’s written or recorded statement refusing a chemical test,

 but the defendant disputes refusal, the entire circumstances

 surrounding the defendant’s test-taking must be submitted for the

 jury’s consideration.




                                    1
¶3    In this case, defendant, Glen Gary Montoya (Montoya), was

 convicted of felony DUI as a fourth or subsequent offense. On

 appeal, Montoya contends that the district court erred by (1)

 violating his right to have a jury decide all the elements of felony

 DUI beyond a reasonable doubt (including the fact of his prior

 convictions); (2) redacting a video showing the events surrounding

 his attempted blood test; and (3) admitting testimony from the

 investigating officer about that officer’s decisions whether to arrest

 DUI suspects and whether the officer has probable cause.

¶4    Because we determine that the misdemeanor DUI conviction

 underlying Montoya’s felony DUI conviction must be reversed, we

 need not address his first contention. With respect to Montoya’s

 second contention, we reverse his misdemeanor DUI conviction

 because we conclude that the district court abused its discretion in

 two respects. First, the court erred by determining that Montoya

 refused to take a blood test when he later indicated a willingness to

 take it within the two-hour window authorized by law. Second, the

 district court erred by only providing the redacted video to the jury,

 as it was potentially misleading or incomplete because it did not

 include Montoya’s later statement indicating a willingness to take


                                    2
 the test. We therefore remand for a new trial. And because

 Montoya’s third contention involving the officer testimony is

 unlikely to arise in the same posture on remand in the event of a

 retrial, we decline to address it.

                            I.    Background

¶5    On the morning of the incident, Montoya got into his car after

 arguing with his wife’s daughter, S.M. S.M. then called the police to

 report that she “believed” Montoya was driving after drinking.

 Montoya drove into the back of another car. The other driver called

 the police and reported that Montoya showed signs of intoxication.

¶6    Montoya was arrested and went to trial on charges that

 included DUI (three prior or subsequent offenses), § 42-4-

 1301(1)(a), C.R.S. 2021, and careless driving, § 42-4-1402(1), (2)(a),

 C.R.S 2021.1 At trial, the jury found Montoya guilty of DUI and

 careless driving.2 In a separate hearing, the court found by a

 preponderance of the evidence that Montoya’s DUI violation was his




 1 Before trial, Montoya pled guilty to failing to provide proof of
 insurance.
 2 We do not address Montoya’s careless driving conviction, as his

 contentions on appeal do not implicate that offense.

                                      3
 fourth conviction, thus elevating his DUI to a felony. See § 42-4-

 1301(1)(a).

                      II.    Exculpatory Statement

¶7    Montoya contends that the district court erred by excluding

 his exculpatory statement that he was willing to take a blood test.

 We agree.

                            A.   Additional Facts

¶8    After a first officer initially responded to the scene of the

 collision, Officer Brian O’Halloran (Officer O’Halloran) and a third

 officer arrived. Officer O’Halloran’s body camera video reflects that

 he arrived at the scene at 1:16 p.m., but that the collision took

 place (and Montoya stopped driving) around 12:40 p.m.3 Officer

 O’Halloran approached Montoya and noticed that he smelled of

 alcohol, had bloodshot eyes, and had slurred speech. Officer

 O’Halloran also noticed that Montoya’s pants were wet and thought

 Montoya had urinated on himself. Officer O’Halloran requested but

 Montoya declined to perform roadside maneuvers, at which point




 3The driver of the car that Montoya hit testified that she waited
 about twenty minutes after the collision to call the police because
 Montoya was attempting to call his insurance carrier.

                                     4
 the officer arrested Montoya on suspicion of DUI and advised him

 about the Expressed Consent Statute. Montoya initially agreed to

 take a blood test.

¶9    Officer O’Halloran took Montoya to detox, where Montoya read

 and signed what is generally referred to as the expressed consent

 form and again agreed to a blood test. At 2:05 p.m., however,

 Montoya refused to give permission to the nurse when she arrived

 to perform the blood test. Officer O’Halloran’s body camera video

 shows Montoya telling the nurse, “Yeah, but I don’t think I’m gonna

 do it.” The last event shown in the clip of the video shown to the

 jury is Montoya stating, “2:05, Glen Montoya refused” and the

 officer acknowledging this statement. About ten or fifteen minutes

 after his refusal and after the nurse had departed, but

 approximately twenty minutes before the two-hour window within

 which the test had to be administered expired at approximately

 2:40 p.m., Montoya told officers he would take the test. Because

 the unredacted video from Officer O’Halloran’s body camera is not

 included in the record on appeal, we assume Montoya’s request to

 later take the test was denied. By law, if a chemical test is

 administered on an individual within two hours from when the


                                   5
  individual ceased driving, the prosecutor may use evidence of that

  refusal at trial. §§ 42-4-1301(6)(d), 42-4-1301.1(2)(a)(III).

¶ 10   In a pretrial ruling, the district court concluded that Montoya’s

  later statement that he was willing to take the test was self-serving

  hearsay because once he refused the test, he was not entitled to

  change his mind. The district court determined that Montoya’s

  later statement would be prejudicial and confuse the jury because

  the jurors would question why the test had not been administered.

  As a result, and despite defense counsel’s objections based on CRE

  106’s rule of completeness, the court allowed the prosecution to

  redact the portion of the video that included Montoya’s statement

  that he would take the test. At trial, the district court gave a jury

  instruction that Montoya had refused to take the chemical test.

                         B.    Standard of Review

¶ 11   We review evidentiary rulings for an abuse of discretion.

  People v. Jones, 2013 CO 59, ¶ 11. A district court abuses its

  discretion when its ruling is manifestly arbitrary, unreasonable, or

  unfair, or is based on a misapplication of the law. People v. Rios,

  2020 COA 2, ¶ 9.




                                     6
¶ 12   We review whether a particular jury instruction should have

  been provided to the jury for an abuse of discretion. Chapman v.

  Harner, 2014 CO 78, ¶ 4. Whether a jury was appropriately

  instructed on the law is an issue we review de novo. Id.

                              C.    Analysis

¶ 13   We first address the district court’s pretrial ruling on refusal.

  Then we address the redacted video with the instruction provided to

  the jury.

                  1.   Refusal to Take a Chemical Test

¶ 14   Prior to trial, the prosecutor sought clarification on her

  request to redact Officer O’Halloran’s body camera video to exclude

  the ten minutes when Montoya later stated a willingness to take the

  test. We note that the video recording certified on appeal only

  includes the redacted version that was published to the jury.4 In

  opposition to the prosecutor’s request, defense counsel stated,

  “Further, I believe this would be a question of fact for the jury in

  terms of what a refusal is, and there is a distinction between a



  4 The record includes two versions of the body camera video, neither
  of which includes the ten or fifteen minutes when Montoya later
  indicated a willingness to take the test.

                                     7
  refusal for DMV purposes and what the jury decides to be a

  refusal.” Defense counsel continued, “I expect the prosecution will

  be trying to admit a jury instruction that says you can infer that the

  refusal is evidence of guilt, and I think taking out a piece of what

  happened during the refusal gives an improper impression to the

  jury.”

¶ 15     We agree with defense counsel. As a result, we conclude that

  the district court’s reasoning that once Montoya refused the test he

  could not change his mind is, in this case, a misapplication of the

  law.

¶ 16     Colorado’s Expressed Consent Statute provides that “if a

  person elects either a blood test or a breath test, the person shall

  not be permitted to change the election.” § 42-4-1301.1(2)(a)(II). It

  continues that, “if the person fails to take and complete, and to

  cooperate in the completing of, the test elected, the failure shall be

  deemed to be a refusal to submit to testing.” Id. The law clarifies

  that “the person must cooperate with the request such that the

  sample of blood or breath can be obtained within two hours of the

  person’s driving.” § 42-4-1301.1(2)(a)(III). Based on the plain

  language of the statute, this binding decision of which test to take


                                     8
  is separate from whether the person fails to “take and complete” or

  fails to “cooperate” with taking the test. See Pulte Home Corp., Inc.

  v. Countryside Cmty. Ass’n, 2016 CO 64, ¶ 24 (in reviewing the

  plain language of statutes, we give words their ordinary meanings

  (citing Denver Post Corp. v. Ritter, 255 P.3d 1083, 1089 (Colo.

  2011))).

¶ 17   When a person refuses to take a chemical test, the officer

  must serve on the individual — if the person is still in the officer’s

  presence — a notice that the individual’s driver’s license may be

  revoked by the Department of Revenue, Division of Motor Vehicles

  (DMV). § 42-2-126(5)(b)(I), C.R.S. 2021. This notice is part of the

  DMV’s administrative process for license revocation, and an

  individual may request a hearing before a hearing officer and then

  seek judicial review of any final determination. § 42-2-126(6)-(9).

¶ 18   In the context of driver’s license revocation proceedings, there

  is ample guidance on what constitutes a refusal or refusal by

  noncooperation to take a chemical test. In Gallion v. Colorado

  Department of Revenue, 171 P.3d 217, 222 (Colo. 2007) (Gallion II),

  for example, our supreme court determined a licensee must “timely

  cooperate.” See also Schulte v. Colo. Dep’t of Revenue, 2018 COA


                                     9
  140, ¶ 31. Thus, while a licensee’s initial denial may not be

  irrevocable, the driver must agree to the test “while the officer

  remains engaged in requesting or directing the completion of the

  test.” Id. (quoting Gallion II, 171 P.3d at 222). Whether a licensee

  cooperates with an officer is based on an objective standard of the

  “driver’s external manifestations of willingness or unwillingness to

  take a test.” Alford v. Tipton, 822 P.2d 513, 516 (Colo. App. 1991).

  The licensee has the burden to prove cooperation. Gallion v. Dep’t

  of Revenue, 155 P.3d 539, 544 (Colo. App. 2006) (Gallion I), aff’d,

  171 P.3d 217 (Colo. 2007).5

¶ 19   A licensee may not be able to recant the refusal to take the

  test if, for example, the officer has already served the notice of

  revocation of licensure and returned to his patrol duties, meaning

  the officer has disengaged. See Gallion II, 171 P.3d at 223. And a

  licensee’s unwillingness to take a test may be construed as a

  “refusal by noncooperation” if, for example, the licensee requests to

  speak with an attorney, see Haney v. Colo. Dep’t of Revenue, 2015

  COA 125, ¶ 18, or the licensee remains silent and thus does not


  5We take no position on whether the defendant bears any burden
  of proof on this issue in a criminal context.

                                     10
  provide affirmative consent, see Poe v. Dep’t of Revenue, 859 P.2d

  906, 908 (Colo. App. 1993).

¶ 20      The record is not clear — despite the district court’s finding of

  refusal — that Montoya lost his chance to take the test when the

  nurse arrived and he refused to take the test but later stated a

  willingness to take it. In Gallion II, 171 P.3d at 222-23, the officer

  had “disengaged” by returning to his duties at the time the licensee

  changed her mind and expressed her willingness to take the test.

  Here, however, the officer who arrested Montoya and took him to

  detox was also the officer who drove him to the municipal jail.

  True, as the prosecutor pointed out during pretrial proceedings,

  when Montoya realized he was going to jail, he indicated a

  willingness to take the test. And the district court questioned the

  interval from when Montoya refused to when he changed his mind,

  with the prosecutor noting that the nurse had departed by that

  time.

¶ 21      But as mentioned above, because the record on appeal does

  not contain the ten to fifteen minutes of video following Montoya’s

  refusal at 2:05 p.m., we do not know whether the officer was

  “disengaged” in a manner consistent with refusal or whether


                                       11
  Montoya engaged in other actions that the officer could properly

  construe as a refusal by noncooperation. And other than the

  district court indicating that it had heard just a “small blurb” of the

  body camera video, there is no indication in the record that the

  court reviewed the ten to fifteen minutes of video that included

  Montoya’s later statement.6

¶ 22   Thus, because the district court did not make its refusal

  determination based on review of the whole video, we will not apply

  our usual presumption that a district court’s decision is correct and

  supported by the evidence when the unredacted version of the video

  is not available to us. Cf. People v. Duran, 2015 COA 141, ¶¶ 11, 12

  (“A trial court’s rulings and judgments are presumed correct until

  the party attacking them affirmatively demonstrates they are not,”

  which requires designating the entire record necessary for review.).

¶ 23   Even the Attorney General concedes on appeal that Montoya’s

  change of mind occurred within the two-hour window for

  administering the test. See § 42-4-1301.1(2)(a)(III). Yet the record

  does not reveal why a test could not have been administered in that


  6The district court also specifically indicated it had “not seen the
  body cam footage.”

                                    12
  timeframe.7 Consequently, the district court’s legal conclusion that

  a person’s refusal to take a blood test is irrevocable was an abuse of

  discretion without first finding that Montoya had refused because

  the officer had disengaged, the test could not be administered

  within the two-hour window when he later changed his mind, or

  Montoya engaged in other actions that constituted refusal by

  noncooperation. As discussed below, this error was not harmless

  based on Montoya’s contention that the rule of completeness

  required the jury to view the entirety of the video documenting the

  circumstances surrounding the test.

                          2.   Redacted Video

¶ 24   Under CRE 106, Montoya contends the entire video of his test-

  taking should have been presented to the jury. We agree.

¶ 25   The concept of completeness was originally a common law rule

  that was later codified in CRE 106. People v. Melillo, 25 P.3d 769,

  775 n.4 (Colo. 2001) (at common law, the rule of completeness


  7 One of the officers indicated at a suppression hearing that he
  waited approximately twenty minutes for the nurse to initially arrive
  to administer the test. After Montoya’s change of mind, however, it
  is unknown whether the nurse could have come back to administer
  the test before the statutory two-hour period expired at
  approximately 2:40 p.m.

                                    13
  pertained to all statements). CRE 106 provides that “[w]hen a

  writing or recorded statement or part thereof is introduced by a

  party, an adverse party may require him at that time to introduce

  any other part or any other writing or recorded statement which

  ought in fairness to be considered contemporaneously with it.” This

  rule is intended to “prevent[] a party from achieving an unfair result

  by introducing all or part of a writing or recording out of its

  context.” People v. Short, 2018 COA 47, ¶ 42 (quoting 2 Stephen A.

  Saltzburg et al., Federal Rules of Evidence Manual § 106.02 (11th

  ed. 2015)).

¶ 26   Instead, subject to considerations of relevance and prejudice

  under CRE 401 and 403, “if a statement made by the defendant in

  a criminal case is admissible in evidence as an admission or

  declaration, it is admissible as an entire statement, including the

  parts thereof which are favorable as well as the parts which are

  unfavorable to the party offering the same.” Melillo, 25 P.3d at 775

  (quoting McRae v. People, 131 Colo. 305, 311, 281 P.2d 153, 156

  (1955)).

¶ 27   The rule of completeness is akin to the judicially created

  doctrine of “opening the door,” which is “also based on principles of


                                     14
  fairness and completeness.” Id. “The concept of ‘opening the door’

  represents an effort by courts to prevent one party in a criminal

  trial from gaining and maintaining an unfair advantage by the

  selective presentation of facts that, without being elaborated or

  placed in context, create an incorrect or misleading impression.”

  People v. Heredia-Cobos, 2017 COA 130, ¶ 20 (quoting People v.

  Murphy, 919 P.2d 191, 195 (Colo. 1996)).

¶ 28   After analyzing numerous treatises and legal sources, a

  division of this court in Short, ¶ 49, concluded that while evidence

  may include hearsay or exculpatory statements made by the

  defendant, under the rule of completeness, “[i]f the prosecution

  wants to admit part of a statement, it ought, in fairness, to ‘pay the

  costs’ of admitting it in its (relevant) entirety under the rule of

  completeness. If it is not willing to pay the costs, it should not be

  permitted to admit any portion of the statement.” See id. at ¶ 42

  (“When the trial court finds that fairness requires the admission of

  additional evidence, the proponent must decide between allowing all

  of the evidence to be admitted and withdrawing the originally

  proffered portions.” (quoting 2 Saltzburg et al., § 106.02)). We agree




                                     15
  with Short and conclude for three reasons that Montoya’s entire

  test-taking video needed to be presented to the jury under CRE 106.

¶ 29   First, based on our analysis in Part II.C.1, supra, because a

  driver’s initial refusal may not be binding depending on the entire

  circumstances of the exchange (i.e., whether the officer

  “disengaged,” the amount of time left to administer the test in the

  two-hour window, and the driver’s external actions), the entire video

  of the test-taking circumstances, which includes the remaining ten

  to fifteen minutes, needed to be presented so the jury had a

  complete picture of what had occurred.

¶ 30   Second and relatedly, given our agreement with Short, we are

  not convinced that the redacted video was properly excluded

  because it included self-serving hearsay. We acknowledge that

  other divisions of this court have concluded that self-serving

  hearsay may be excluded because it lacks an indicia of

  trustworthiness. See, e.g., People v. Davis, 218 P.3d 718, 731 (Colo.

  App. 2008); People v. Zubiate, 2013 COA 69, ¶ 33, aff’d, 2017 CO

  17. But see People v. Vanderpauye, 2021 COA 121, ¶ 3 (self-serving

  hearsay is not per se inadmissible, but it is subject to CRE 403 and

  the statement must satisfy a hearsay exception). But, as Short


                                   16
  recognized, many commentators opine that the rule of completeness

  acts to “trump” otherwise inadmissible evidence to prevent a

  misleading or incomplete view. Indeed, “[a] party should not be able

  to admit an incomplete statement that gives an unfair impression,

  and then object on hearsay grounds to completing statements that

  would rectify the unfairness.” Short, ¶ 45 (quoting 2 Saltzburg et

  al., § 106.02).

¶ 31   Zubiate is instructive in distinguishing between using evidence

  of a defendant’s refusal and using the statement of a defendant’s

  refusal as evidence. That case dealt with a defendant who refused

  to take a blood test because she was afraid of needles. Zubiate, ¶ 5.

  A division of this court noted that the inculpatory statement — the

  defendant’s refusal to take the test — was not introduced as

  evidence. Instead, when asked by the prosecutor whether the

  defendant agreed to provide a blood sample, the officer simply

  indicated, “No, ma’am.” Id. at ¶ 32. In addition to holding that the

  exculpatory statement was self-serving hearsay, Zubiate determined

  that, under the rule of completeness, there was no statement that

  needed to be completed. Id. Here, on the other hand, the jury

  specifically viewed Montoya’s statements of refusal from the video.


                                   17
  As a result, the ten to fifteen minutes of video with his subsequent

  statement indicating a willingness to take the test were needed for a

  complete understanding of his prior statements of refusal.

¶ 32   Finally, we are unpersuaded that the evidence of Montoya’s

  later statement would cause confusion to the jury or prejudice to

  the prosecution under CRE 403. Under Short, ¶ 49, the

  prosecution needed to either “pay the costs” and show the entire

  video or withdraw the evidence. Here, the district court indicated

  that the jury would question why Montoya was not given the test.

  But that is precisely the point. Because refusal to take a chemical

  test may be more complex and nuanced than simply saying “no” —

  as demonstrated in this case — the jury’s potential question as to

  why Montoya was not given the test if shown the latter portion of

  the video would put the issue of refusal in dispute. Redacting the

  video allowed the prosecution to stop at the refusal at 2:05 p.m.

  and relieved it of its responsibility to present evidence as to why

  Montoya’s later change of mind still nonetheless constituted refusal

  or refusal by noncooperation.

¶ 33   Indeed, during the redacted video shown to the jury, Montoya

  was shown vacillating and asking for legal advice as to whether he


                                    18
  should take the test. Because we do not have the unredacted

  version, if Montoya continued to vacillate, the jury could very well

  have considered his later “change of mind” to be a delay tactic or

  refusal by noncooperation. Or, as the prosecutor argued pretrial,

  because Montoya only changed his mind after he knew he was

  going to jail, the officer could have testified he had “disengaged” and

  Montoya lost his opportunity to take the test. But without making

  the prosecution “pay the costs” of showing the entire test-taking

  circumstances, the jury was not given the complete picture.8

¶ 34   Thus, we conclude that, under the facts of this case, when

  refusal to take a chemical test is disputed by the defendant based

  on the defendant’s recorded or written statement that the

  prosecution seeks to use at trial, the entire statement must be

  presented to the jury for its consideration.9 Because the district




  8 Our opinion should not be read to imply that, explicitly or
  implicitly, Montoya consented to take a chemical test when he later
  purportedly changed his mind.
  9 Our opinion should not be read to mean that any time a defendant

  disputes that he refused to take a chemical test, his statements will
  always be admissible under CRE 106.

                                    19
  court permitted the video footage to be redacted, we conclude that

  this was error.10

                      3.   The Error Was Not Harmless

¶ 35   We thus turn to whether presenting the jury with the redacted

  version of the video was reversible error. We review preserved

  challenges to evidentiary rulings for harmless error. See Pernell v.

  People, 2018 CO 13, ¶ 22. Nonconstitutional harmless error

  requires reversal only if we conclude that it affected the substantial

  rights of a party. People v. Murphy, 2021 CO 22, ¶ 71. This means

  that the error substantially influenced the verdict or impaired the

  fairness of the trial. People v. Valera-Castillo, 2021 COA 91, ¶ 36.

  The error here was not harmless.

¶ 36   The prosecutor presented the case as one in which Montoya

  refused to take the blood test. In opening statements, the

  prosecutor stated:

             At first Mr. Montoya says, Okay, I’ll give you
             my blood. You’ll see when they’re at the detox
             center and the nurse arrives, Mr. Montoya

  10 We acknowledge that the supreme court will be considering the
  issue of whether self-serving hearsay is admissible under the rule of
  completeness in People v. McLaughlin, (Colo. No. 21SC506, Mar. 14,
  2022) (unpublished order). Our analysis remains unchanged given
  current precedent.

                                    20
            decides to not show us what is in his blood, let
            us know what alcohol he had in his system.
            You will hear that Mr. Montoya did admit to
            drinking two beers prior, but doesn’t say
            anything else regarding that.

  As a result of the court’s ruling allowing the video to be redacted,

  defense counsel likewise had to present the case as one involving a

  refusal to submit to a chemical test. In opening statements,

  defense counsel stated, “Mr. Montoya said, Well, I did have two

  beers, I don’t know how that will show up, and then said, I’m not

  going to take the test.” The video was introduced and admitted as

  evidence through the testimony of Officer O’Halloran, with the jury

  hearing Montoya’s statements refusing the blood test. But Officer

  O’Halloran did not testify that he was “disengaged” after Montoya

  refused at 2:05 p.m., nor did the officer testify that he construed

  Montoya’s actions as a refusal by noncooperation.

¶ 37   During closing argument, the prosecutor stated:

            [Montoya] refused a chemical test. The
            evidence to show how much alcohol he had in
            his system was the defendant’s to give and he
            chose not to give you that evidence. And why?
            What was he hiding? Two beers? You can use
            your common sense and experience in life
            about drinking two beers at noon and getting a
            blood draw at 2:00.



                                    21
            You heard him in that video say how important
            it is to keep his license because he wants to
            get a job at Comcast. You heard him say, If I
            refuse are you going to take my license right
            now? He knew that, and he chose to do that
            rather than give the evidence of his blood
            because common sense would say he didn’t
            have two beers.

  And, at the jury instruction conference, defense counsel argued that

  the refusal instruction is not a standard Colorado jury instruction

  for DUI or driving while ability impaired (DWAI) cases. Defense

  counsel also argued the instruction was “more like a theory of the

  prosecution than an actual statement of the law” and that it

  “impermissibly highlights one fact that is likely more beneficial to

  the prosecution.”

¶ 38   Jury instruction 14 stated:

            A person who drives a motor vehicle upon the
            streets and highways and elsewhere
            throughout this state shall be required to take
            and complete, and to cooperate in the taking
            and completing of, any test or tests of the
            person’s breath or blood for the purpose of
            determining the alcoholic content of the
            person’s breath or blood when so requested
            and directed by a law enforcement officer
            having probable cause to believe that the
            person was driving a motor vehicle while under
            the influence of alcohol or driving a motor
            vehicle while the person’s ability to operate a
            vehicle was impaired by alcohol.


                                     22
             If you find that Mr. Montoya refused to take
             and complete, and to cooperate in the taking
             and completing of a chemical test of his breath
             or blood, you may consider this refusal along
             with other evidence in determining whether
             Mr. Montoya is guilty of Driving Under the
             Influence or Driving While Ability Impaired.

¶ 39   We acknowledge that a jury is permitted to consider a driver’s

  refusal of a test as part of the evidence to determine guilt of an

  alcohol-related driving offense, and that such consideration of the

  evidence generally is presented in the form of what we call a Cox

  instruction. See Cox v. People, 735 P.2d 153, 155 (Colo. 1987); see

  also People v. Mersman, 148 P.3d 199, 201 (Colo. App. 2006)

  (interpreting Cox to mean that the jury may be instructed to

  “consider a driver’s refusal to take a blood or breath test, along with

  other evidence, in determining his or her guilt of driving under the

  influence”).

¶ 40   We also acknowledge that our supreme court has concluded

  that introducing evidence of a person’s refusal to take a chemical

  test neither violates a defendant’s Fourth Amendment rights nor

  violates the defendant’s equal protection rights. See Fitzgerald v.

  People, 2017 CO 26, ¶ 27 (“The prosecution’s use of a defendant’s



                                    23
  refusal to consent to a blood or breath test as evidence of guilt, in

  accordance with the terms of Colorado’s Expressed Consent

  Statute, does not violate the Fourth Amendment.”); see also People

  v. Hyde, 2017 CO 24, ¶ 31 (taking a chemical test of an

  unconscious driver does not violate equal protection because

  without it the People are “deprived of the evidence they typically rely

  on in drunk-driving prosecutions,” such as having the defendant

  “perform roadside maneuvers, display speech or conduct indicative

  of alcohol impairment, or admit to alcohol consumption”).

¶ 41   And we must presume the jury followed the instructions. See

  People v. Kern, 2020 COA 96, ¶ 14. As a result, the jury was invited

  to consider Montoya’s refusal as part of the evidence when it did not

  have the entire video in which Montoya later claimed a willingness

  to take the test.

¶ 42   In the context of analyzing whether evidence of refusal is even

  admissible, Cox noted that “[t]he weight to be given the evidence of

  refusal is for the jury to determine.” 735 P.2d at 159. It continued,

  “[b]ecause a defendant may have a reason for refusing to submit to

  a test that is unrelated to a consciousness of guilt, the inference of

  intoxication that is permissible from evidence of refusal is


                                    24
  rebuttable.” Id. Here, the “consciousness of guilt” may have been

  rebutted precisely because Montoya claimed a willingness to later

  take the test.

¶ 43   Again, whether the jury would credit Montoya’s later

  statement of willingness is for that fact finder to decide, but we

  cannot say that providing the Cox jury instruction on refusal when

  the entire test-taking circumstances were not also provided did not

  substantially influence the verdict or affect the fairness of the trial.

  See People v. Arzabala, 2012 COA 99, ¶ 13 (as the fact finder, it is

  the jury’s responsibility to weigh the evidence and resolve any

  conflicts or inconsistences).11

¶ 44   Although Montoya admitted to drinking two beers earlier, he

  also claimed he was not drunk; the first officer who had contact

  with Montoya testified he did not notice an indicia of intoxication;

  there was no evidence of open liquor on Montoya (a shot of vodka


  11Although we refer to defense counsel’s objections at the jury
  instruction conference to providing a so-called Cox instruction,
  Montoya did not raise on appeal a separate contention asserting
  that the district court erred in this regard. Thus, we take no
  further position other than what we have already stated. See
  Moody v. People, 159 P.3d 611, 614 (Colo. 2007) (generally
  arguments not advanced on appeal are deemed waived (citing
  People v. Salazar, 964 P.2d 502, 507 (Colo. 1998))).

                                     25
  was found on him but it was sealed); and there were no

  eyewitnesses to Montoya drinking, as S.M. “believed” he was

  intoxicated but was not close enough to him to smell alcohol on

  him. Therefore, we reverse Montoya’s DUI conviction and remand

  for a new trial.

                     III.   Montoya’s Other Contention

¶ 45   Finally, Montoya contends that Officer O’Halloran’s testimony

  was improper because it included “screening” evidence of probable

  cause and arrests of DUI suspects. Because the testimony came up

  in the officer’s re-direct examination in response to the defense’s

  cross-examination, there is no indication that it will be presented in

  the same posture on remand. Therefore, we decline to address it.

                              IV.   Conclusion

¶ 46   We reverse Montoya’s felony and underlying misdemeanor DUI

  convictions and remand the case for a new trial.

       JUDGE FOX concurs.

       JUDGE WELLING specially concurs.




                                     26
       JUDGE WELLING, specially concurring.

¶ 47   I agree with the majority in full. I write separately to highlight

  a jury-instruction predicament that I anticipate will arise on

  remand.

¶ 48   As explained in the majority opinion, we reverse for two

  reasons: (1) because the record and the court’s findings regarding

  Montoya’s refusal of chemical testing weren’t adequate; and

  (2) because the court abused its discretion when it limited the

  evidence presented to the jury on the issue of refusal.

¶ 49   On remand, the trial court will need to determine, based on

  the totality of the record, whether Montoya did “refuse” chemical

  testing, as that term is used within Colorado’s Expressed Consent

  Statute, section 42-4-1301.1, C.R.S. 2021. If the trial court finds

  refusal, then the evidence of that refusal will be admissible at trial.

  See § 42-4-1301(6)(d), C.R.S. 2021. And there are two more

  decisions that it will then need to make: (1) what evidence relating

  to refusal will be admitted; and (2) what, if any, instruction will it

  give to the jury regarding the evidence of refusal. The majority

  opinion appropriately focuses its analysis on the first question. I

  completely agree with the majority’s analysis in that regard.


                                     27
¶ 50        I write separately, however, to focus on the second issue.

  Crafting this instruction under these circumstances — namely,

  where the fact of refusal is disputed — is perilous. My concerns

  begin with the refusal instruction that the court gave at the trial,

  which is where I turn first.

       I.     Concerns Regarding the Refusal Instruction Given at Trial

¶ 51        Even apart from the errors identified in the majority opinion,

  the refusal instruction given at trial was, in my view, problematic.

  At trial, the court gave the jury the following refusal instruction:

                 A person who drives a motor vehicle upon the
                 streets and highways and elsewhere
                 throughout this state shall be required to take
                 and complete, and to cooperate in the taking
                 and completing of, any test or tests of the
                 person’s breath or blood for the purpose of
                 determining the alcoholic content of the
                 person’s breath or blood when so requested
                 and directed by a law enforcement officer
                 having probable cause to believe that the
                 person was driving a motor vehicle while under
                 the influence of alcohol or driving a motor
                 vehicle while the person’s ability to operate a
                 vehicle was impaired by alcohol.

                 If you find that Mr. Montoya refused to take and
                 complete, and to cooperate in the taking and
                 completing of a chemical test of his breath or
                 blood, you may consider this refusal along with
                 other evidence in determining whether Mr.



                                        28
             Montoya is guilty of Driving Under the
             Influence or Driving While Ability Impaired.

  (Emphasis added.)

¶ 52   This instruction is problematic for at least three reasons, and

  those problems all revolve around the phrase “[i]f you find that

  Mr. Montoya refused.”

¶ 53   First, the instruction called on the jury to make a finding

  regarding whether Montoya refused chemical testing. We don’t

  generally ask juries to make findings that aren’t elements of

  charged crimes or facts necessary to enhance a sentence. Cf.

  Garcia v. People, 2022 CO 6, ¶ 41 (Because whether the movement

  of the victim “substantially increased the risk of harm to the victim”

  “is neither an element nor a legal definition of one of the statutory

  elements, a trial court does not err when it tenders second degree

  kidnapping jury instructions without this language.” (quoting

  People v. Harlan, 8 P.3d 448, 477 (Colo. 2000))). The fact of refusal

  is neither. To be sure, refusal has administrative and evidentiary

  consequences. See § 42-2-126(3)(c)(I), C.R.S. 2021 (an individual’s

  driver’s license shall be revoked for at least one year upon an

  administrative finding of refusal); § 42-4-1301(6)(d) (evidence of



                                    29
  refusal is admissible at a criminal trial). But it’s not an element of

  DUI or DWAI (or any other crime Montoya was charged with). See

  § 42-4-1301(1)(a), (b) (elements of DUI and DWAI, respectively).

  Therefore, I think it’s inadvisable to ask the jury to make a finding

  here.

¶ 54   Second, even if it were appropriate to instruct the jury to make

  a refusal finding, nothing in the court’s instructions tells the jury

  what it means for a defendant to “refuse” chemical testing. The first

  paragraph advises the jury of a driver’s obligations under the

  Expressed Consent Statute, but it doesn’t define or provide

  direction on the contours of refusal. And what it means for a driver

  to refuse or fail to cooperate in the taking or completion of a

  chemical test is a nuanced question. See, e.g., Schulte v. Colo. Dep’t

  of Revenue, 2018 COA 140, ¶¶ 29-42 (applying five different



  
    I recognize that the supreme court in Cox v. People, 735 P.2d 153,
  155 (Colo. 1987), held that it wasn’t error for a trial court to
  instruct the jury that it could consider refusal when reaching its
  verdict on DUI and DWAI charges. But the instruction in Cox didn’t
  ask the jury to make any findings on the issue of refusal. Id. The
  instruction at issue in Cox read as follows: “If a person refuses to
  submit to such chemical test, then the jury may consider such
  refusal along with all other competent evidence in determining the
  Defendant’s guilt or innocence.” Id.

                                    30
  appellate opinions when assessing whether the record supported an

  administrative law judge’s finding of refusal). The majority opinion

  distinctly illustrates the complexity of this determination. See

  supra ¶¶ 10-11.

¶ 55   Finally, even if it were proper to ask the jury to make a refusal

  finding and the meaning of that term doesn’t require a definition or

  further direction, nothing in the instructions the court gave advised

  the jury of the burden of proof that it was to apply when making

  this collateral finding of refusal. The court did instruct the jury

  that the burden was on the prosecution to prove “all of the

  necessary elements” of a charged offense beyond a reasonable

  doubt. See COLJI-Crim. E:03 (2021) (“The burden of proof is upon

  the prosecution to prove to the satisfaction of the jury beyond a

  reasonable doubt the existence of all of the elements necessary to

  constitute the crime charged.”). But, as noted before, refusal isn’t

  an element of DUI or DWAI. And nothing else in the instructions




                                    31
  guided the jury on the burden of proof applicable to its refusal

  finding.

       II.      How Can the Refusal Instruction the Trial Court Gave Be
                                        Fixed?

¶ 56         Identifying the serious problems with the instruction given at

  trial should come with the responsibility of suggesting a fix.

  Unfortunately, I don’t have one that readily comes to mind (except,

  perhaps, faithfully cleaving to language that has previously survived

  appellate scrutiny). But even that has its perils. Cf. Garcia v.

  People, 2019 CO 64, ¶ 22 (even following the model instructions

  doesn’t always provide “safe harbor that insulates instructional

  error from reversal”). The best I can do is offer an oft overlooked

  option for consideration on remand: don’t give a refusal instruction

  at all. I offer this suggestion for several reasons.

¶ 57         First, the Expressed Consent Statute doesn’t require a refusal

  instruction. That statute simply provides that if a defendant

  refuses or fails to cooperate with chemical testing, evidence of such



  
    Because I don’t think it’s proper to ask the jury to make a finding
  on the issue of refusal in this context, I don’t reach — and offer no
  opinion regarding — what the proper burden of proof for a jury
  finding of refusal would be.

                                         32
  refusal shall be admissible at the defendant’s criminal trial for DUI

  or DWAI:

             If a person refuses to take or to complete, or to
             cooperate with the completing of, any test or
             tests as provided in section 42-4-1301.1 and
             such person subsequently stands trial for DUI
             or DWAI, the refusal to take or to complete, or to
             cooperate with the completing of, any test or
             tests shall be admissible into evidence at the
             trial, and a person may not claim the privilege
             against self-incrimination with regard to
             admission of refusal to take or to complete, or
             to cooperate with the completing of, any test or
             tests.

  § 42-4-1301(6)(d) (emphasis added); see also Cox v. People, 735

  P.2d 153, 159 (Colo. 1987) (noting that the effect of this statute “is

  to allow admission of evidence of refusal in every case without a

  judicial determination of relevancy on a case-by-case basis”). It

  doesn’t say that the jury must be instructed that it may draw any

  particular inference. Indeed, the statute doesn’t reference an

  instruction at all.

¶ 58   Second, no reported case holds that a refusal instruction is

  required or necessary. To be sure, it’s well established that it isn’t

  improper for a trial court to instruct a jury in a DUI or DWAI case

  that it may consider “refusal along with all other competent



                                    33
  evidence” in determining a defendant’s guilt or innocence. Cox, 735

  P.2d at 155; see also, e.g., People v. Mersman, 148 P.3d 199, 201

  (Colo. App. 2006) (“[I]t is proper to instruct a jury that it can

  consider a driver’s refusal to take a blood or breath test, along with

  other evidence, in determining his or her guilt of driving under the

  influence.”). But neither Cox nor its progeny stands for the

  proposition that such an instruction must or even should be given.

¶ 59   Third, courts don’t generally ask juries to make predicate

  findings before they can consider evidence, as the trial court did

  here. Our law is replete with circumstances where there are factual

  predicates to the admission of evidence (even if we don’t always

  think of them as such) — a defendant’s confession must be freely

  and voluntarily given, a statement must satisfy a hearsay exception,

  and a document must be authentic, just to name a few. In all of

  those examples, it’s the court and not the jury that makes the

  predicate finding. See, e.g., People v. Castro, 159 P.3d 597, 600

  (Colo. 2007) (voluntariness involves questions of fact to be decided

  by the trial court); People v. Fuller, 788 P.2d 741, 744 (Colo. 1990)

  (before admitting a hearsay statement, the trial court should

  establish that the statement satisfies the prerequisites to


                                     34
  admissibility); People v. Crespi, 155 P.3d 570, 573-74 (Colo. App.

  2006) (whether a proper foundation for authentication has been

  established is a matter within the sound discretion of the trial

  court). In none of those examples — nor any others that come to

  mind — do we ask the jury to revisit the court’s determination as a

  precondition to its consideration of the evidence.

¶ 60   Fourth, courts don’t generally tell jurors that they can

  consider evidence for a particular purpose. Cf. People v. Garcia,

  2021 COA 65, ¶ 46 (“[I]nstructions that emphasize specific evidence

  are generally disfavored.”) (cert. granted Apr. 11, 2022). And when a

  court does instruct jurors that they can consider evidence for a

  specific purpose, it’s almost always because their consideration of

  the evidence is limited to that identified purpose. See, e.g., People v.

  Spoto, 795 P.2d 1314, 1321 (Colo. 1990) (limiting instructions

  alleviate the risk that the jury will use testimony for a prohibited

  purpose). Under the Expressed Consent Statute, evidence of

  refusal isn’t admitted for a limited purpose. See § 42-4-1301(6)(d)

  (providing that if a driver refuses a chemical test, “the refusal . . .

  shall be admissible into evidence at the trial”). And neither the




                                      35
  instruction given at trial nor the one authorized in Cox is a limiting

  instruction.

¶ 61   Simply put, a special instruction isn’t required for the jury to

  draw — or for the prosecutor to highlight — reasonable inferences

  about a defendant’s guilt or innocence of driving under the

  influence from evidence of the defendant’s refusal. See Fitzgerald v.

  People, 2017 CO 26, ¶ 21 (noting that “refusal is conduct that

  potentially shows a consciousness of guilt” (citing Cox, 735 P.2d at

  158-59)); Domingo-Gomez v. People, 125 P.3d 1043, 1049 (Colo.

  2005) (“In closing argument to the jury, the prosecutor may argue

  all reasonable inferences from evidence in the record.” (quoting ABA

  Standards for Crim. Just., Prosecution Function & Def. Function

  § 3-5.8(a) (3d ed. 1993))).

                                III.   Conclusion

¶ 62   My note of caution is this: crafting a refusal instruction is a

  perilous endeavor, particularly when the fact of refusal is contested.

  Under such circumstances, not giving a refusal instruction at all

  should be on the table. In my view, omitting such an instruction

  comports with the Expressed Consent Statute, doesn’t impair the

  prosecutor’s latitude to argue that the jury should draw an adverse


                                        36
inference from the evidence of the defendant’s refusal, and avoids

the disfavored practice of giving instructions that highlight

particular evidence.




                                  37